Title: To Thomas Jefferson from Brailsford & Morris, 10 March 1789
From: Brailsford & Morris
To: Jefferson, Thomas



Sir
Charleston, So. Carolina 10th. March 1789.

Your favor of the 17th. July last has been sometime past received, and should have been replyed to before, had anything material occurred to have communicated. Our Speculations in  Rice to the address of Messrs. Berards of L’Orient proved unprofitable, owing we conceive to some mismanagement on the part of the Agent of those Gentlemen at Havre de Grace, where the Rice was sent, as they did not conceive the Market at the former Place equal to the latter, and which we are persuaded must always in future command a preference of the Ports of France, from the circumstance you mention, of its being near the Paris Markets. From a desire to do every thing in our power to open this channel of communication we have again been induced to try the french Market, and sent an early Cargo direct to Havre de Grace to the address of Messrs. Ruellan & Co. of that Port, who are established there, and connected with the House of Messrs. Le Couteulx & Co. of Rouen from whom we expect to receive more encouragement to persist in this line, than what we received from our former Correspondent. In addition to the Cargo already gone, we have just completed the loading of a Brig of 600 Barrells for the same Port, and to the same Address.—We inform your Excellency with much pleasure, that our Exports to France from this State the present Season, have been much more considerable than any preceding one since the War; no less than thirteen sort of Vessells have already cleared at our Custom House for France, and we have no doubt as many more will go hence before the shipping season is over. This turn of our trade, as well as the considerable exports to the German, Holland, and Spanish Markets, has given no little umbrage to the British Merchants in England, who wish to persuade us that we should find our advantage in sending the whole of our Crop to their Island, and suffer them to be our Agents in furnishing the different European Markets with Rice. It is however a Satisfaction to us to find, they are little attended to, and that these insinuations have no effect except with such Commercial Houses as they are connected with.—Indeed we do not despair of seeing in a few Years, the whole of that trade diverted from the British, as we are convinced it can never be the Interest of the Merchants of this Country, to send more to that Island than they can consume.
The Several little Articles you were polite enough to Order from Marseilles, we shall expect to receive in a little time, as you thought it probable they would be shipped sometime in January.
We shall always esteem ourselves Honord with your Correspondence, and shall be proud in being ranked with those that are desirous of establishing a Spirited Commercial Intercourse between the two Country’s.

We thank you for your friendly offers of Service in forwarding our Commercial Connections with France, and Remain with the highest Esteem Your Excellency’s Most Obedt. Servants,

Brailsford & Morris

